                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


ROBERT BROWN, executor of the                       )
ESTATE OF FRED H. BROWN,                            )
                                                    )
        Plaintiff,                                  )
                                                    )   No. 2:18-cv-00104
v.                                                  )
                                                    )
NANNETTE BROWN,                                     )
                                                    )
        Defendant.                                  )

                                              ORDER

       For the reasons stated in the accompanying Memorandum Opinion, Defendant’s Motion to

Dismiss (Doc. No. 45) is GRANTED and the case is DISMISSED.

       This is a final order and the Clerk is directed to close the file.

       IT IS SO ORDERED.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




     Case 2:18-cv-00104 Document 50 Filed 08/21/20 Page 1 of 1 PageID #: 481
